Case 17-10277-elf   Doc   Filed 02/05/21 Entered 02/05/21 12:33:21   Desc Main
                           Document     Page 1 of 5
Case 17-10277-elf   Doc   Filed 02/05/21 Entered 02/05/21 12:33:21   Desc Main
                           Document     Page 2 of 5
Case 17-10277-elf   Doc   Filed 02/05/21 Entered 02/05/21 12:33:21   Desc Main
                           Document     Page 3 of 5


                                 February 5, 2021




                                        By: /s/ Sacoria Registre
                                        Sacoria Registre
                                        sregistre@raslg.com
Case 17-10277-elf   Doc   Filed 02/05/21 Entered 02/05/21 12:33:21   Desc Main
                           Document     Page 4 of 5
Case 17-10277-elf   Doc   Filed 02/05/21 Entered 02/05/21 12:33:21   Desc Main
                           Document     Page 5 of 5
